DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan L. Tolstedt (REG# 59074) on 8/24/2022.

 	FOR THE CLAIMS:

 Claims 26-36 are cancelled.

Allowable Subject Matter
Claims 17-20 and 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 17: 
The prior art does not teach or suggest a flexible multilayer construction for mount a light emitting semiconductor device (LESD), comprising: a flexible dielectric substrate with an LESD mounting region having spaced apart electrically conductive first and second pads electrically connected to terminals of an LESD; the first and second pads defining a groove with a maximum width less than 250 microns and a maximum depth d; an electrically insulative reflective material filling the groove to a between 0.7d and less than 1.2d and a maximum width less than 270 microns; and a reservoir region fluidically connected to the groove and at least partially filled with the electrically insulative reflective material, wherein the electrically insulative reflective material is not present outside of the groove or reservoir region; in combination with all other features claimed.
Regarding claims 18-20 and 22-25, these claims are allowed based on their dependence on the allowable independent claim 17 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847